LATTIMORE, J.
Appellant was convicted in the criminal district court of Williamson county of an assault with a prohibited weapon, and his punishment fixed at confinement in the penitentiary for a period of one year. The appellant pleaded guilty. The judgment of the court recites the usual facts attendant upon a plea of guilty. The motion for new trial only complains of the court’s refusal to instruct a verdict of not guilty, and of the fact that the verdict and judgment are contrary to the law and the evidence. Finding no error in the record, an affirmance will be ordered.